[Cite as Fredieu v. Case W. Res. Univ., 2021-Ohio-1953.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

JOHN FREDIEU,                                          :

                Plaintiff-Appellant,                   :
                                                             No. 109877
                v.                                     :

CASE WESTERN RESERVE
UNIVERSITY,                                            :

                Defendant-Appellee.                    :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 10, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-912960


                                            Appearances:

                Petersen & Petersen, and Todd Petersen, for appellant.

                Taft Stettinius & Hollister, L.L.P., David H. Wallace, and
                William A. Doyle, for appellee.


SEAN C. GALLAGHER, P.J.:

                Plaintiff-appellant, Dr. John Fredieu (“appellant”) brings this appeal

challenging the trial court’s judgment granting summary judgment in favor of

defendant-appellee, Case Western Reserve University (“CWRU”), in appellant’s
breach of contract action. After a thorough review of the record and law, this court

affirms.

                       I. Factual and Procedural History

            In 1998, appellant accepted a position as a full-time, nontenure-track

instructor in CWRU’s Department of Anatomy. In 2002, appellant applied for a

tenure-track position in the Department of Anatomy as an assistant professor.

Appellant was appointed as an assistant professor on the tenure track in 2003.

            The pretenure review period is nine years in the Department of

Anatomy. The nine-year review period is necessary to enable faculty members to

develop a substantial body of productive research. The final year of the nine-year

pretenure review period is an “up or out” year. Pursuant to CWRU’s Faculty

Handbook and Bylaws, it is mandatory that a candidate be considered for tenure

during the final year. If the candidate is not awarded tenure during the “up or out”

year, the candidate is offered a one-year terminal appointment during which the

candidate can pursue employment opportunities elsewhere.

            The instant appeal pertains to the circumstances under which appellant

was placed on the tenure track, and the lack of financial support CWRU provided to

appellant for research purposes at the time of his appointment and throughout his

pretenure review period. Appellant claims that he was promised funding and

support for his research and that he never received the funding or support from

CWRU.
            There are three general criteria for an award of tenure: (1) excellence

in scholarly research, (2) a high level of teaching effectiveness, and

(3) accomplishment in professional service, both at the administrative and clinical

levels. The Bylaws that were in effect at the time of appellant’s appointment to the

tenure track in 2003 permitted an extraordinary teaching record to be considered

in the event a faculty member had a lack of research productivity.

            The Bylaws were amended in 2006. Under the amended Bylaws, it was

nearly impossible to obtain an award of tenure without research productivity.

            In February 2011, appellant requested a three-year extension of his

pretenure period. This request was denied.

            As a result, appellant filed a grievance with the Faculty Grievance

Committee in the summer of 2011. Appellant sought to restart his tenure-track

period, substantial startup funds for research, a promotion to associate professor,

and a new five-year contract. The committee did not recommend that the full

pretenure period be restarted.          However, the committee unanimously

recommended that appellant be granted (1) a three-year extension of his pretenure

period, (2) meaningful relief from teaching to engage in the research necessary to

achieve tenure, (3) reasonable financial support consistent with appellant’s research

goals and full access to the Department of Anatomy’s resources. Appellant received

$145,000 in funding for his research, relief from teaching, and a new research space.

            Appellant filed a second grievance in June 2013, alleging, in part, that

the School of Medicine did not comply with the Faculty Grievance Committee’s
resolution of appellant’s first grievance. Appellant requested a restart of his nine-

year pretenure review period. The second grievance was denied, and appellant was

not granted an extension of his pretenure review period. As a result, appellant was

required to submit an application for promotion and tenure.

              Appellant’s application for a promotion and tenure was denied. The

Department of Anatomy’s Committee on Appointments, Promotions and Tenure

(hereinafter “DCAPT”), the School of Medicine’s Committee on Appointments,

Promotions and Tenure (hereinafter “SOM CAPT”), and the School of Medicine’s

Dean, Dr. Pamela Davis, all concluded that despite his teaching and service

contributions, appellant’s application fell short in the areas of research, outside

funding, and national recognition.

              Although appellant received $145,000 in research funding and a three-

year extension of his pretenure review period as a result of his first grievance, the

parties agreed that “it was highly improbable that appellant would have been able to

produce substantive research meriting an award of tenure in that time period.” See

trial court’s July 8, 2020 opinion at p. 4. Appellant left CWRU’s School of Medicine

and obtained a position as a science writer with the Cleveland Clinic.

              In Cuyahoga C.P. No. CV-19-912690,1 appellant filed a complaint

against CWRU on March 25, 2019, alleging a single cause of action for breach of



1Appellant previously filed a complaint against CWRU in August 2016 in Cuyahoga C.P.
No. CV-16-867264. In July 2018, appellant voluntarily dismissed the action without
prejudice pursuant to Civ.R. 41(A). Appellant refiled his breach of contract claim against
CWRU that is at issue in this appeal in March 2019.
contract. The contracts at issue are CWRU’s Faculty Handbook, the School of

Medicine’s Bylaws (2003 and 2006 versions), and the appendices therein. In his

complaint, appellant alleged that CWRU’s “failure and refusal to provide financial

and institutional support throughout the duration of [appellant’s] original and

extended pre-tenure period constitutes a breach of its contract with [appellant].”

Complaint at ¶ 27. Appellant asserted that CWRU breached its contract by failing

to provide him with a financial “start-up package” that would have enabled him to

produce the necessary research that would enable him to obtain tenure. Appellant

alleged that CWRU’s breach directly and proximately caused him irreparable harm

and damages,

      including but not limited to loss of earnings and earning capacity, past
      and future lost earnings, the value of fringe and pension benefits,
      mental and emotional distress, embarrassment, humiliation, anxiety
      about the future, damage to his good name and reputation, and loss
      of the ordinary pleasures of everyday life, including the right to pursue
      the gainful occupation of his choice.

Complaint at ¶ 28. Appellant sought damages in an amount exceeding $25,000.

             CWRU filed an answer on April 24, 2019. Therein, CWRU addressed

the allegations in appellant’s complaint and asserted nine defenses.

             On January 8, 2020, CWRU filed a motion for summary judgment.

Therein, CWRU argued that (1) neither the Faculty Handbook nor the Bylaws

require CWRU to provide start-up research funds or ongoing financial support to a

faculty member during the pretenure period, (2) even if CWRU breached its

contractual obligations, appellant “cannot establish, other than through
unsupportable supposition, that he would have been awarded tenure but for any

such alleged breach,” and (3) appellant was essentially attempting to challenge the

decision denying his application for promotion and tenure, a decision to which Ohio

courts afford great deference.

             Appellant filed a brief in opposition to CWRU’s summary judgment

motion on February 24, 2020. Therein, appellant emphasized the thrust of his

breach of contract claim is that “CWRU failed to provide him with the funding, space

and institutional support necessary to support his academic research, eliminating

any possibility of tenure.” Appellant further explained the basis for his breach of

contract claim,

      CWRU’s initial failure and subsequent refusal to provide financial and
      institutional support throughout the duration of [appellant’s] original
      nine-year pre-tenure period and only limited funding halfway [into]
      the three-year extension of his pre-tenure period constitutes a breach
      of [CWRU’s] contract with [appellant] and, as a result of that breach,
      he was denied any opportunity to obtain tenure.

             Appellant maintained that CWRU failed to “live up to its end of the

bargain for the entire period preceding [the consideration of DCAPT].” Appellant

argued that as a result of CWRU’s breach (failing to provide him with a start-up

package or ongoing support), CWRU (1) guaranteed that appellant’s application for

tenure would be denied, (2) cost appellant 12 years of his academic career,

(3) affected appellant’s standing in the academic community, and (4) cost appellant

an opportunity at advancement and the corresponding salary increases.
             CWRU filed a reply brief in support of its summary judgment motion

on March 6, 2020. Therein, CWRU argued that appellant’s breach of contract claim

was based on appellant’s allegation that (1) any purported promises made to

appellant during negotiations at the time he was appointed to the pretenure track

were too indefinite to constitute a contractual commitment as a matter of law,

(2) the fact that CWRU provided start-up support to two of appellant’s colleagues

that ultimately were awarded tenure had no bearing on the issue of whether CWRU

breached its contract with appellant, and (3) appellant cannot and did not establish

that he would have been awarded tenure but for CWRU’s alleged breach.

             A jury trial was set for April 29, 2020. The trial date was continued,

however, due to COVID-19 restrictions.

             On July 8, 2020, the trial court granted CWRU’s motion for summary

judgment. The trial court concluded that a genuine issue of material fact existed

regarding whether CWRU fulfilled its contractual obligations. However, the trial

court concluded that the existence of damages resulting from CWRU’s purported

breach was “entirely speculative.” The trial court explained that even if CWRU

provided a start-up package and support to appellant,

      it is entirely unclear what the result of that would be in terms of
      research productivity or the other criteria that are used for evaluating
      a tenure application. The only thing that can be said is that [appellant]
      may have presented an application that would be potentially more
      likely to demonstrate research excellence in addition to the teaching
      and service criteria.
See trial court’s July 8, 2020 opinion at p. 13. Accordingly, the trial court held that

“there is no genuine issue of material fact as to whether any potential breach of the

Faculty Handbook or By-Laws caused a compensable damage to [appellant].”

              On August 7, 2020, appellant filed the instant appeal challenging the

trial court’s judgment. He assigns one error for review:

      I. The trial court erred in granting [CWRU’s] motion for summary
      judgment when it found that no genuine issue of material fact existed
      as to whether any potential breach of contract by CWRU caused
      compensable damage to [appellant].

                                II. Law and Analysis

                               A. Summary Judgment

              In his sole assignment of error, appellant argues that the trial court

erred in granting CWRU’s motion for summary judgment.

                              1. Standard of Review

              Summary judgment, governed by Civ.R. 56, provides for the expedited

adjudication of matters where there is no material fact in dispute to be determined

at trial. In order to obtain summary judgment, the moving party must show that

“(1) there is no genuine issue of material fact; (2) the moving party is entitled to

judgment as a matter of law; and (3) it appears from the evidence that reasonable

minds can come to but one conclusion when viewing evidence in favor of the

nonmoving party, and that conclusion is adverse to the nonmoving party.” Grafton

v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996), citing State ex

rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219, 631

N.E.2d 150 (1994).
              The moving party has the initial responsibility of establishing that it is

entitled to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662

N.E.2d 264 (1996). “[I]f the moving party meets this burden, summary judgment is

appropriate only if the nonmoving party fails to establish the existence of a genuine

issue of material fact.” Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga

No. 98502, 2013-Ohio-1657, ¶ 16, citing Dresher at 293.

              Once the moving party demonstrates no material issue of fact exists

for trial and the party is entitled to judgment, the burden shifts to the nonmoving

party to put forth evidence demonstrating the existence of a material issue of fact

that would preclude judgment as a matter of law. Dresher at id. In order to meet

his burden, the nonmoving party may not merely rely upon allegations or denials in

his or her pleadings, and must set forth specific facts, by affidavit or as otherwise

provided in Civ.R. 56(E), demonstrating the existence of a genuine issue of material

fact for trial. See Houston v. Morales, 8th Dist. Cuyahoga No. 106086, 2018-Ohio-

1505, ¶ 7, citing Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385, 667 N.E.2d 1197

(1996). Summary judgment is appropriate if the nonmoving party fails to meet this

burden. Dresher at id.

                                     2. Tenure

              “As a general rule, courts must defer to the academic decisions of

colleges and universities unless there has been ‘such a substantial departure from

the accepted academic norms as to demonstrate that the committee or person

responsible did not actually exercise professional judgment.’” Galiatsatos v. Univ.
of Akron, 10th Dist. Franklin No. 00AP-1307, 2001 Ohio App. LEXIS 4051, 14

(Sept. 13, 2001), quoting Bleicher v. Univ. of Cincinnati College of Med., 78 Ohio

App.3d 302, 308, 604 N.E.2d 783 (10th Dist.1992). In Gogate v. Ohio State Univ.,

42 Ohio App.3d 220, 537 N.E.2d 690 (10th Dist.1987), the Tenth District cautioned

trial courts to avoid intruding into faculty employment and tenure decisions, and to

avoid substituting the trial courts’ judgment regarding a faculty member’s

qualifications for promotion or tenure. Id. at 226; see Saha v. Ohio State Univ., 10th

Dist. Franklin No. 10AP-1139, 2011-Ohio-3824, ¶ 37, citing Gogate at 226

(“determinations on such matters as teaching ability, research, and service simply

cannot be evaluated solely on the basis of objective factors.”). The Gogate Court

explained, “a court should intervene [in promotion and tenure considerations] only

where an administration has acted fraudulently, in bad faith, abused its discretion,

or where the candidate’s constitutional rights have been infringed.” Id., citing

Basset v. Cleveland State Univ., Ohio Court of Claims No. 82-02110 (1982),

unreported.

              In the instant matter, we initially note that the tenure review process

and CWRU’s decision denying appellant’s application for promotion and tenure are

outside the scope of this appeal. Appellant conceded in the trial court that his

application for promotion and tenure was denied in good faith and that he was not

alleging any irregularities pertaining to the tenure review process.

              The scope of this appeal is limited to the issues of whether CWRU

breached its contractual obligations under the Faculty Handbook and Bylaws to
provide support and resources to appellant upon appellant’s appointment to the

tenure track, and whether appellant suffered damages as a result of the purported

breach. After reviewing the record, we find that the trial court properly granted

summary judgment in favor of CWRU because appellant failed to demonstrate the

existence of a genuine issue of material fact regarding the issue of damages.

                             3. Breach of Contract

              In his breach of contract claim, appellant contends that CWRU

breached its contract by failing to provide him with financial support and resources

for research during his pretenure period.      Appellant argues that CWRU was

contractually obligated to provide support to appellant pursuant to the School of

Medicine’s Bylaws and the Faculty Handbook.

              To succeed on his breach of contract claim, appellant must

demonstrate “the existence of a binding contract or agreement; the non-breaching

party performed its contractual obligations; the other party failed to fulfill its

contractual obligations without legal excuse; and the non-breaching party suffered

damages as a result of the breach.” Garofalo v. Chicago Title Ins. Co., 104 Ohio

App.3d 95, 108, 661 N.E.2d 218 (8th Dist.1995).

              CWRU argued that it was entitled to summary judgment because

(1) neither the Faculty Handbook nor Bylaws created a contractual right to a start-

up package or research funding for faculty members placed on the tenure track, and

(2) even if CWRU breached a contractual obligation to provide research funding to

appellant, appellant’s breach of contract claim fails because he cannot demonstrate
damages or that, but for CWRU’s alleged breach, he would have been awarded

tenure.

             In opposing CWRU’s summary judgment motion, appellant argued

that CWRU breached its contractual obligations by failing to provide him with

financial and institutional support when he was placed on the tenure track in 2003,

failing to provide him with support throughout the duration of his nine-year

pretenure period, and only providing him limited funding and support halfway

through the three-year extension of his pretenure period. Regarding the issue of

damages, appellant alleged that not only was he denied tenure based on CWRU’s

breach, but he was denied any meaningful chance or opportunity of obtaining

tenure.

              Regarding the first element, it is undisputed that a binding

contractual agreement existed between appellant and CWRU. The parties’ contract

was comprised of the Faculty Handbook, the School of Medicine’s Bylaws (2003 and

2006 versions), and the appendixes therein. CWRU conceded in the trial court that

the Bylaws and Faculty Handbook are contractual in nature. See trial court’s July 8,

2020 opinion at p. 6.

              Regarding the second element, the parties dispute whether CWRU

had a contractual obligation to provide a start-up package or research funding to

appellant upon his appointment to the tenure track. Assuming, without deciding,

that CWRU breached its contractual obligations by failing to provide support or
funding to appellant, the record reflects that appellant’s breach of contract claim

fails under the damages element.

              In support of its motion for summary judgment, CWRU argued that

even if it breached its contractual obligations by failing to provide start-up or

ongoing funding or support to appellant, appellant cannot establish that he would

have been awarded tenure but for CWRU’s purported breach. CWRU emphasized

that the damages element of appellant’s breach of contract claim was based on

speculative assumptions and unsupportable supposition:

      [appellant] asks [the trial court] to supplant [the considered decisions
      of CWRU] and make a series of speculative assumptions that, had
      [appellant] received a startup package and financial support for
      research when he was appointed to the tenure track, (1) that support
      would have successfully resulted in the award of significant research
      grants, and (2) that the research supported by those grants would have
      allowed him to attain the type of national reputation required of
      successful, tenure candidates at CWRU. Simply put, it is an argument
      based not only upon a flawed premise, but also on multiple layers of
      conjecture.

CWRU’s motion for summary judgment at 1-2.

              In granting CWRU’s motion for summary judgment, the trial court

concluded that “the existence of damages is entirely speculative.” The trial court

explained that even if CWRU provided a start-up package and ongoing support to

appellant, it is entirely speculative and unclear what would have resulted as far as

appellant’s research productivity, and the impact, if any, the start-up package and

support would have had on the other two criteria for awarding tenure (teaching

effectiveness and accomplishments in professional service). The trial court further
concluded that “[t]he only thing that can be said is that [appellant] may have

presented an application that would be potentially more likely to demonstrate

research excellence in addition to the teaching and service criteria.” After reviewing

the record, we agree with the trial court’s analysis on the issue of damages.

              The trial court applied the “but-for” standard set forth in Saha, 10th

Dist. Franklin No. 10AP-1139, 2011-Ohio-3824, and Logsdon v. Ohio N. Univ., 68

Ohio App.3d 190, 587 N.E.2d 942 (3d Dist.1990). In order to prove a breach of

contract in the context of a tenure decision, appellant is required to prove both that

CWRU violated one or more terms of the Faculty Handbook and Bylaws, and that

appellant was substantially prejudiced as a result. Saha at ¶ 26, citing Gogate, 42

Ohio App.3d at 222, 537 N.E.2d 690.

              In order to demonstrate substantial prejudice, appellant must prove

causation. Saha at ¶ 27. In other words, appellant must demonstrate that but for

CWRU’s breach, appellant would have been awarded tenure. Id., citing Logsdon at

195.

              Appellant’s brief in opposition to CWRU’s motion for summary

judgment and his supporting evidence failed to demonstrate the existence of a

genuine issue of material fact regarding whether appellant suffered damages as a

result of CWRU’s purported breach. Dr. Pamela Davis, the Dean of CWRU’s School

of Medicine, averred in her January 6, 2020 affidavit, that when appellant’s first

application for tenure was denied in 2011, DCAPT found that his application “fell
short of several benchmarks normally present in the [curriculum vitae] of other

candidates for promotion and tenure.”

                Dr. Joseph LaManna was the acting chair of the Department of

Anatomy in CWRU’s School of Medicine from 1993 to 2008. Dr. LaManna’s

comments in appellant’s 2008 Faculty Activity Summary indicate that appellant’s

“teaching is excellent but research poor.” Dr. LaManna asserted, “[a]lthough

[appellant] is currently on the tenure track, he has not been able to generate any

time or resources for bench research.” (Emphasis added.) Dr. LaManna testified at

his deposition that start-up funding does not guarantee anything: “[t]he start-up

funds provide the opportunity to generate data and, hopefully, convince a study

section to give you significant funding. In the medical school, small funding is not

even enough. You have to generate NIH[2] funding.” Appellant’s six-year tenure

review, completed in May 2009, concluded that “the lack of departmental support

(including the absence of any monetary start-up package and with virtually no

access to research space) as well as heavy teaching demands have erected serious

negative barriers effectively short-circuiting his research career.”     (Emphasis

added.)

                 In support of his brief in opposition to CWRU’s summary judgment

motion, appellant submitted an August 16, 2012 letter from Dr. Scott Simpson, chair

of the DCAPT. In the letter, Dr. Simpson referenced appellant’s “extensive” teaching




      2   National Institutes of Health.
responsibilities as a factor that contributed to appellant’s inability to build the

necessary research foundation. Dr. Simpson testified during his deposition that

there was also “an absence of allocation of resources,” and that the absence

“contributed to [appellant’s] lack of progress in the research track.” (Emphasis

added.)

              In its June 2011 decision on appellant’s application for promotion and

tenure, DCAPT recognized that appellant’s “numerous teaching responsibilities

have made a continuation of [appellant’s] once promising research career difficult

to achieve.” In the decision, DCAPT opined that “institutional neglect of [appellant]

has created roadblocks to his professional success.” DCAPT ultimately concluded

that “the record of productivity of [appellant] falls short of several benchmarks

normally present in the CV of other candidates for promotion to Associate Professor

with Tenure.” (Emphasis added.)

              Appellant also submitted the deposition testimony of Dr. Daron Croft,

a faculty member that was placed on the tenure track in 2003. Dr. Croft testified at

his deposition that the start-up money he received “has certainly helped facilitate

the research that I did, but if I decided to come to [CWRU] without a start-up

package, I would still have figured out a way to do my research.”

              The foregoing evidence fails to demonstrate that appellant’s research

record would have been worthy of an award of tenure had CWRU provided start-up

funding or support to appellant, much less that but for CWRU’s purported breach,

appellant would have been awarded tenure.
              Appellant directs this court to Pagano v. Case W. Res. Univ., 8th Dist.

Cuyahoga No. 108936, 2021-Ohio-59. In Pagano, a panel of this court reversed a

decision to grant summary judgment in favor of CWRU on a claim for breach of

contract arising from the denial of Dr. Pagano’s application for promotion and

tenure. Id. at ¶ 5. The court recognized that “[c]ourts usually do not interfere in

tenure decisions” and that “courts generally give deference to a university’s tenure

decisions regarding applicants’ qualifications.”   Id. at ¶ 5, 39.    However, the

underlying nature of Dr. Pagano’s claim was “that CWRU improperly considered

noncontractual and inapplicable criteria in its [tenure] review.” Id. at ¶ 42. The

court found that a reversal was warranted because “Dr. Pagano has alleged specific

contractual violations that occurred during CWRU’s tenure review process and

provided evidence that the procedural violations prejudiced her.”        (Emphasis

added.) Id. at ¶ 5. The case was limited to “the precise procedural issues” that Dr.

Pagano had raised. See id. at ¶ 45.

              After reviewing the record, we find that Pagano involved

distinguishable circumstances. Pagano involved irregularities in the tenure review

process.   In this case, appellant is not alleging any procedural irregularities

pertaining to the tenure review process, and he concedes that his application for

promotion and tenure was denied in good faith. We decline to apply the Pagano

rationale and instead follow the Ohio appellate decisions that have consistently

applied a discretionary and deferential standard in tenure cases.
              Because it is undisputed that (1) proper procedure was followed

regarding the tenure review process, and (2) CWRU did not act fraudulently or in

bad faith in denying appellant’s application for promotion and tenure, we decline to

intrude in CWRU’s tenure decision by essentially converting a tenure issue into a

contractual issue.

              As noted above, in order to prevail on his breach of contract claim,

appellant is required to demonstrate that but for CWRU’s purported breach of its

contractual obligations, appellant would have been awarded tenure. Saha, 10th

Dist. Franklin No. 10AP-1139, 2011-Ohio-3824, at ¶ 27, citing Logsdon, 68 Ohio

App.3d at 195, 587 N.E.2d 942. The issue before this court is whether appellant

presented evidence demonstrating the existence of a genuine issue of material fact

regarding whether he would have been awarded tenure but for CWRU’s alleged

breach. Appellant has failed to satisfy his burden.

              The damages resulting from CWRU’s purported breach of its

contractual obligations are purely speculative.       Had CWRU provided start-up

research funding and support to appellant upon his appointment to the tenure track,

it is entirely speculative that the application for promotion and tenure appellant

submitted at the end of his pretenure review period would have been granted. It is

equally speculative, and entirely unclear whether, even with start-up funding or

support (1) appellant’s extensive teaching responsibilities would have restricted the

amount of time appellant could dedicate to research, (2) appellant would have been

able to generate sufficient data to apply for and obtain outside research grants or
funding, and (3) appellant’s record with respect to the other two criteria for tenure

— teaching effectiveness and professional service — would also have been worthy of

promotion and tenure.

                 Based on the foregoing analysis, we find that appellant has failed to

demonstrate that but for CWRU’s purported breach of its contractual obligations,

his application for promotion and tenure would have been granted. Accordingly,

appellant’s breach of contract claim fails and CWRU is entitled to judgment as a

matter of law.

                 For all of the foregoing reasons, the trial court properly granted

summary judgment in favor of CWRU. Appellant’s sole assignment of error is

overruled.

             Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

MICHELLE J. SHEEHAN, P.J., and
LISA B. FORBES, J., CONCUR